ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                           )
                                                       )
Ariae Koh General Maintenance & Construction Co.       )      ASBCA No. 61599
                                                       )
Under Contract No. W91B4M-09-C-7073                    )

APPEARANCE FOR THE APPELLANT:                                 Mr. Ain - Jalili
                                                               Owner/General Manager

APPEARANCES FOR THE GOVERNMENT:                               Raymond M. Saunders, Esq.
                                                               Army Chief Trial Attorney
                                                              MAJ Stephen P. Smith, JA
                                                               Trial Attorney

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: October 9, 2018




                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61599, Appeal of Ariae Koh General
Maintenance & Construction Co., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                            f